Morton, J.
The St. of 1874, c. 259, imposes upon the city of Boston the duty of maintaining Warren Bridge as a public highway “ at its own expense, and in accordance with such ordinances as the city council of said city may establish.” The duty thus imposed upon the city is a public duty, from the performance of which it receives no profit or advantage. It is well settled in this Commonwealth, that no private action can be maintained against a city for the neglect to perform such a duty, unless it is expressly authorized by statute. Hill v. Boston, 122 Mass. 344, and cases cited. ' By statute, the city is liable to a traveller thereon for any defect in the highway of which the bridge is a part, but there is no statute which makes it liable to a private action for a failure to provide a draw of proper width, or for the carelessness of the superintendent of the bridge in delaying vessels which seek to pass through the draw. It follows that the plaintiff cannot maintain this action.

Judgment for the defendant.